Citation Nr: 0825624	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  06-26 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU) 
for the period from January 3, 1997, to September 25, 2002.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel




INTRODUCTION

The veteran served in a reserve component and had periods of 
active duty for training, including a period from July 1973 
to August 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which denied the veteran's claim for a total 
disability rating based on unemployability due to service-
connected disability (TDIU) for the period from January 3, 
1997, to September 25, 2002.

The Board finds it useful to recount the prior history of an 
associated claim.  In July 2001, the veteran was awarded 
service connection for bipolar disorder, with an initial 
rating of 30 percent.  In December 2001, the veteran, through 
his representative, filed a notice of disagreement (NOD) with 
the initial 30 percent rating, in accordance with Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  In that NOD, the 
veteran also raised a claim for service connection for a 
TDIU.  In an August 2002 statement of the case, the Wichita 
RO denied the veteran's claim for a higher initial rating.  
It did not adjudicate the veteran's claim for TDIU at that 
time.  The veteran timely appealed the decision to the Board, 
which in January 2003 affirmed the RO's decision and referred 
the unadjudicated TDIU claim to the RO for consideration in 
the first instance.  The veteran timely appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court), which upheld the Board's decision in a March 
2007 decision.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

In August 2004, following the submission of additional 
evidence by the veteran, the RO awarded the veteran a 100 
percent rating for bipolar disorder effective September 25, 
2002.  VA's General Counsel has determined that if VA has 
found a veteran to be totally disabled as a result of a 
particular service-connected disability or combination of 
disabilities pursuant to a rating schedule, there is no need, 
and no authority, to otherwise rate that veteran totally 
disabled on any other basis.  This is so because both a 100-
percent disability schedular rating and a TDIU rating awarded 
pursuant to 38 C.F.R. § 4.16 reflect unemployability; thus, 
where a veteran is in receipt of a 100-percent disability 
rating, a determination that the veteran is entitled to a 
TDIU under 38 C.F.R. § 4.16 is unnecessary to adequately 
compensate the individual and is in fact superfluous.  
VAOPGCPREC 6-99 (June 7, 1999); see also Green v. West, 11 
Vet. App. 472, 476 (1998); Vettese v. Brown, 7 Vet. App. 31, 
34-35 (1994).  The issue has thus been framed as entitlement 
to a TDIU from January 3, 1997, the date service connection 
was awarded, until September 25, 2002, the date on which his 
rating was increased to 100 percent by the RO.


FINDING OF FACT

The veteran's service-connected disability did not preclude 
substantially gainful employment for the period from January 
3, 1997, to September 25, 2002.


CONCLUSION OF LAW

The criteria for an award of a total disability rating based 
on individual unemployability due to service-connected 
disability for the period from January 3, 1997, to September 
25, 2002, have been not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and 
development action needed to render a decision on the claims 
on appeal has been accomplished.  

In this respect, through June 2003, April 2004, and March 
2005 notice letters, the veteran received notice of the 
information and evidence needed to substantiate his claim.  
Thereafter, the veteran was afforded the opportunity to 
respond.  Hence, the Board finds that the veteran has been 
afforded ample opportunity to submit information and/or 
evidence needed to substantiate his claim.  

The Board also finds that the June 2003, April 2004, and 
March 2005  notice letters satisfy the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
In those letters, the RO also notified the veteran that VA 
was required to make reasonable efforts to obtain medical 
records, employment records, or records from other Federal 
agencies.  The RO also requested that the veteran identify 
any medical providers from whom he wanted the RO to obtain 
and consider evidence.  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See 
also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be 
codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA specifically ask the claimant to provide 
any pertinent evidence in his possession).  These 
requirements were met by the aforementioned June 2003, April 
2004, and March 2005 letters.

The Board also notes that while the complete notice required 
by the VCAA was not timely provided to the veteran, "the 
appellant [was] provided the content-complying notice to 
which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  
Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.  

The Board also points out that there is no indication that 
any additional action is needed to comply with the duty to 
assist in connection with the claim on appeal.  The veteran's 
service treatment records have been associated with the 
claims file, as have records of his private treatment and 
hospitalizations beginning in the 1980s.  The veteran has 
also submitted letters from his private treating psychiatrist 
in support of his claim.  The veteran has been awarded Social 
Security Administration (SSA) benefits, and a complete record 
of his SSA file has been associated with the claims file.  
Additionally, the veteran was provided VA medical 
examinations in May 2000 and March 2002.  Reports of those 
examinations have been associated with the claims file.  The 
veteran and his representative have both submitted written 
argument.  Otherwise, neither the veteran nor his 
representative has alleged that there are any outstanding 
records probative of the claim on appeal that need to be 
obtained.  Under these circumstances, the Board finds that VA 
has complied with all duties to notify and assist required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

The veteran has claimed that his service-connected bipolar 
disorder rendered him unemployable for the period from 
January 3, 1997, to September 25, 2002, during which period 
his bipolar disorder was rated by VA as 30 percent disabling.  
Total disability is considered to exist when there is any 
impairment that is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340(a)(1) (2007).  Total ratings are authorized 
for any disability or combination of disabilities for which 
the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
prescribes a 100 percent evaluation.  38 C.F.R. 
§ 3.340(a)(2).

The law also provides that a total disability rating based on 
individual unemployability due to service-connected 
disability may be assigned where the veteran is rated at 60 
percent or more for a single service-connected disability, or 
rated at 70 percent for two or more service-connected 
disabilities and at least one disability is rated at least at 
40 percent, and when the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of 
the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  

In addition, TDIU may be awarded on an extra-schedular basis 
if a veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), but is still 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities.  38 
C.F.R. § 4.16(b).

Marginal employment shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a).  Factors to be 
considered are the veteran's education and employment history 
and loss of work-related functions due to pain.  Ferraro v. 
Derwinski, 1 Vet. App. 326, 330, 332 (1991).  Individual 
unemployability must be determined without regard to any non-
service-connected disabilities or the veteran's advancing 
age.  38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 (2007) (age 
may not be a factor in evaluating service-connected 
disability or unemployability); Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993).

Relevant evidence of record consists of the veteran's records 
of private hospitalization and treatment, and letters 
submitted by his private treating psychiatrist.  Also of 
record is documentation of the veteran's ongoing treatment at 
the VA Eastern Kansas Health Care System Colmery-O'Neil VA 
Medical Center (VAMC) in Topeka, Kansas, as well as SSA 
records and VA medical examinations provided in May 2000 and 
March 2002.  Private records document that the veteran had 
been hospitalized multiple times in the past for treatment of 
his service-connected bipolar disorder, most recently in 
September 2002.  Before that date, the record shows that the 
veteran was last hospitalized in August 1994.  Discharge 
records from that hospitalization reflect the treating 
psychiatrist's opinion that the veteran "may be unable to 
return to work."  The psychiatrist further speculated that 
the veteran, "in all probability," would be permanently 
disabled.  His diagnosis at that time was bipolar disorder, 
mixed, manic, psychotic, with a Global Assessment of 
Functioning (GAF) of 55.  The psychiatrist echoed this 
opinion in a January 1995 telephone consultation with an SSA 
employee, stating that the veteran was "not employable at 
this point in time and will not reconstitute sufficiently to 
perform even simple unskilled labor at any point in the 
future."  The psychiatrist stated the same opinion in an 
April 1998 follow-up telephone call with SSA staff, stating 
that the veteran's "stability has been greatly improved by 
not having the stress of work but he is unable to return to 
any employment that would bring pressure on him for 
performance."  

The veteran has also submitted letters from his treating 
psychiatrist addressing his disability.  In a May 1996 
letter, the psychiatrist indicated that the veteran's 
diagnosis was bipolar disorder mixed, psychotic, in partial 
remission.  The psychiatrist's October 1999 letter again 
indicated that the veteran's diagnosis was bipolar disorder, 
mixed, psychotic, in partial remission.  The psychiatrist 
further noted in the October 1999 letter that the veteran's 
symptoms have been "relatively well stabilized" with 
medication and psychiatric care.

Records of the veteran's treatment at the Topeka VAMC reflect 
that he was hospitalized on September 25, 2002, for treatment 
of his bipolar disorder.  His diagnosis at that time was 
found to be bipolar I disorder, mixed state with psychotic 
features, and his GAF was 30.  The hospitalization notes 
reflect that the veteran had been transferred to the VAMC 
from a nursing home, where he had earlier been hospitalized 
and taken off his psychotropic medications to treat other 
medical problems.  Notes from an October 2003 psychiatric 
visit indicate that the veteran was 100 percent disabled as 
of that date, and the treating psychiatrist opined that he 
did not expect the veteran to be able to return to gainful 
employment.  The treating psychiatrist also noted that the 
veteran had been unemployed since 1994.

On VA examination in May 2000, the veteran reported that he 
had worked at Goodyear from 1967 until 1995, at which time he 
reported that he "medically retired" due to having taken 
time off from work to deal with his disability.  The veteran 
further reported that his symptoms were much less severe than 
when he retired in 1995, due in part to good medication 
management.  He reported being irritable and experiencing 
grandiosity, pressured speech, racing thoughts, and 
distractibility usually one month out of the year, typically 
when he went off his medications.  The veteran noted that he 
had purchased a farm, where he worked feeding cattle several 
times per week.  He stated that he enjoyed his work at the 
farm, as it gave him a place to stay occupied and keep his 
mind busy, and he "does better this way."  He also 
volunteered as a driver at the VA Medical Center in Topeka, 
Kansas, for two days per week.  He reported having 
difficulties coping with conflict, which tended to exacerbate 
his symptoms, and said he had felt tense for years.  However, 
the veteran stated that his feeling of tension had improved 
since his retirement.  Mental status evaluation showed that 
the veteran's judgment and insight were good; his attention 
and concentration were okay.  He was well-groomed and 
appropriately dressed.  His mood was somewhat anxious, and 
his affect was blunted.  His speech was clear and coherent.  
He denied panic attacks and suicidal or homicidal ideation, 
and no obsessive or ritualistic behavior was noted.  He did 
report experiencing some short-term memory problems.  He 
slept adequately if he took his medications and had not 
experienced any impaired impulse control recently.  The 
diagnosis was bipolar disorder.  His GAF was estimated to be 
64.  His symptoms in social functioning were described as 
mild.

At a subsequent VA examination in March 2002, the examiner 
reviewed the veteran's file and medical records.  He noted 
that reports from the veteran's private psychiatrist, dated 
earlier that month, indicated that the veteran had complained 
of mood lability, racing thoughts and depression.  The 
private psychiatrist concluded that the veteran had fair 
control of moderately severe psychotic bipolar disorder and 
had managed to stay out of the hospital for many years.  The 
examiner further noted that the veteran's history included a 
24-year marriage which ended in 1992, and employment with 
Goodyear for over 27 years.  The examiner noted that the 
veteran reported one suicide attempt in 1976, but none since 
that time.  Upon mental status evaluation, the examiner 
observed that the veteran was neatly dressed and well-
groomed.  He reported occasional persecutory ideations and 
auditory hallucinations, as well as feelings of 
expansiveness, but stated that the medication regimen had 
been working well in managing his disorder.  He was able to 
maintain his basic activities of daily living.  He did not 
experience panic attacks but reported sometimes feeling manic 
and sometimes depressed.  The examiner further noted that the 
veteran had a good ability to maintain basic activities of 
daily living and was oriented to person, place, and time, 
although the veteran indicated that he sometimes had 
difficulty with short-term memory and persecutory delusions.  
The diagnosis was bipolar disorder, mixed manic, episodic 
psychosis, in partial remission.  His GAF was estimated to be 
70.

The criteria to determine the correct score on the GAF scale 
are found in the Diagnostic and Statistical Manual of Mental 
Disorders, 4th ed., of the American Psychiatric Association 
(DSM-IV).  A score between 61 and 70 contemplates some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning, 
but generally functioning well with some meaningful 
interpersonal relationships.  A score between 51 and 60 
contemplates moderate symptoms which result in moderate 
impairment in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  The 
GAF score is probative evidence for VA rating purposes, 
because it indicates a person's ability to function in the 
areas of concern in rating disabilities for VA purposes.  
Massey v. Brown, 7 Vet. App. 204, 207 (1994).

The Board notes at the outset at for the period in question-
January 3, 1997, to September 25, 2002-the veteran was 
service connected only for bipolar disorder, which was rated 
30 percent disabling.  He thus does not meet the criteria for 
a TDIU rating under 38 C.F.R. § 4.16(a), which requires that, 
if a veteran is service connected for only one disability, 
that disability must be rated at least 60 percent disabling 
for an award of TDIU to be made.  As the veteran's appeal for 
a higher initial rating of his bipolar disorder for the 
period in question was denied by the Board, which decision 
was affirmed by the Court, the Board considers that issue 
resolved and the rating of 30 percent for the period in 
question to be final.  Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  

It is also the policy of VA, however, that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Where the 
veteran fails to meet the applicable percentage standards 
enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating 
is for consideration where the veteran is unemployable due to 
service-connected disability.  38 C.F.R. § 4.16(b); see also 
Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, the Board 
must evaluate whether there are circumstances in the 
veteran's case, apart from any non-service-connected 
conditions and advancing age, which would justify a total 
rating based on unemployability.  Van Hoose, 4 Vet. App. at 
363; see also Hodges v. Brown, 5 Vet. App. 375 (1993); 
Blackburn v. Brown, 4 Vet. App. 395 (1993).

The United States Court of Appeals for Veterans Claims 
(Court) has stated that in order for a veteran to prevail on 
a claim for a TDIU, the record must reflect some factor that 
takes his case outside of the norm.  The fact that a veteran 
may be unemployed or has difficulty obtaining employment is 
not determinative.  The ultimate question is whether the 
veteran, because of service-connected disability, is 
incapable of performing the physical and mental acts required 
by employment, not whether he can find employment.  Van 
Hoose, 4 Vet. App. at 363.  Moreover, as already noted, an 
inability to work due to non-service-connected disabilities 
or age may not be considered.  38 C.F.R. §§ 4.14, 4.19.  In 
making its determination, VA considers such factors as the 
extent of the service-connected disabilities and employment 
and educational background.  38 C.F.R. §§ 3.321(b), 3.340, 
3.341, 4.16(b), 4.19.

Here, the evidence of record does not establish that the 
veteran was unemployable due to his service-connected 
disability.  In that connection, the Board notes that the 
clinical findings documented on VA examinations in May 2000 
and March 2002 clearly showed marked improvement in the 
veteran's disability, due to medication and therapy, and a 
considerable increase in his GAF scores since the 1994 
hospitalization.  Further, the veteran's diagnosis in both 
May 1996 and October 1999, as stated by his treating 
psychiatrist, was bipolar disorder in partial remission.  The 
psychiatrist also indicated in October 1999 that the 
veteran's symptoms were "well-stabilized" at that time.  
Even the veteran felt that his condition had improved 
considerably since he had retired and maintained consistent 
treatment.  He was able to perform labor on his farm and to 
provide volunteer services at the VAMC two days per week.  He 
further stated that the work on his farm was good for him, 
helping him stay "busy" mentally and physically.  In fact, 
the veteran stated that such regular activity "does better" 
for him than would his remaining inactive and unoccupied.  
The veteran was also found in the VA examinations to be fully 
able to manage his own activities of daily living.

In reaching this decision, the Board acknowledges that the 
veteran's treating psychiatrist has opined on multiple 
occasions that the veteran was unable to return to 
employment.  However, with regard to medical evidence, an 
assessment or opinion by a health care provider is not 
entitled to absolute deference.  Further, a medical opinion, 
without supporting clinical data or other rationale, does not 
provide the required degree of medical certainty.  Bloom v. 
West, 12 Vet. App. 185, 187 (1999).  In this case, the Board 
notes that the treating psychiatrist failed to offer a 
rationale for his opinion that the veteran was unable to 
return to work, merely stating that his bipolar disorder was 
well-controlled "so long as he isn't working at a regular 
job."  The psychiatrist did not explain why the veteran 
would be unable to cope with regular employment; nor is there 
any evidence to suggest that the veteran had sought or failed 
to maintain employment at any time since January 3, 1997.  
The Board further observes that record does not reflect that 
the veteran required any hospitalizations for his psychiatric 
disorder for the period from January 3, 1997, to September 
25, 2002.  In fact, the record reflects that the veteran's 
last hospitalization was in 1994, several years before the 
period at issue, and documents the veteran's statements to 
multiple treatment providers that he had improved since that 
time.  The Board thus concludes that, beyond the unsupported 
statements of his treating psychiatrist, there is simply no 
objective evidence that the veteran's disability interfered 
with employability to the point that the veteran could not 
work for the period from January 3, 1997, to September 25, 
2002.  

The Board further acknowledges that the veteran's attorney 
has submitted records associated with the veteran's claim for 
SSA benefits in support of his contention that the veteran is 
entitled to a TDIU rating from January 3, 1997, to September 
25, 2002.  However, the Board points out that the laws and 
regulations governing award of SSA benefits are not the same 
as those governing award of VA benefits.  The Board further 
notes that these records primarily document treatment for the 
veteran's disability well outside the rating period at issue 
here.  Reports dated in 1993 indicate that the veteran's 
disability was more severe.  In fact, his GAF was reported to 
be as low as 25.  Also included are hospitalization reports 
from the 1980s and early 1990s showing that the veteran's 
impairment from his psychiatric disability was worse.  
Nevertheless, the medical information considered by the SSA 
is not within the time frame at issue in the claim for a TDIU 
rating and, thus, cannot be considered pertinent to the 
veteran's claim except as relevant medical history in rating 
the disability at issue.  

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this claim.  A TDIU rating for the period 
in question is therefore not warranted.

In light of the foregoing, the Board finds that award of a 
total disability rating based on unemployability due to 
service-connected disability is not warranted, including on 
an extra-schedular basis.


ORDER

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU) 
for the period from January 3, 1997, to September 25, 2002, 
is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


